Citation Nr: 0624308	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  96-23 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for hypertension, claimed as secondary to 
service-connected duodenal ulcer disease, has been received.

2.  Entitlement to service connection for multiple-joint 
arthritis, claimed as secondary to service-connected duodenal 
ulcer disease.

3.  Entitlement to an increased rating for duodenal ulcer 
disease, currently evaluated as 20 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).




REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran has active military service from June 1952 to May 
1956.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of June 1995 and December 2000 
rating decisions.  In the June 1995 rating decision, the RO 
denied the veteran a rating greater than 20 percent for his 
service-connected duodenal ulcer disease.  The veteran filed 
a notice of disagreement (NOD) in July 1995, and the RO 
issued a statement of the case (SOC) in August 1995.

In April 1996, the veteran and his spouse testified before RO 
personnel; a transcript of that hearing is of record.  Later 
in April 1996, the veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals), in response 
to the August 1995 SOC.  

In a February 1997 decision, the Board denied the veteran's 
claim for a rating greater than 20 percent for duodenal ulcer 
disease.  The veteran appealed the Board decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which, in a May 1999 order, vacated and remanded the claim to 
the Board for further action.  In February 2000, the Board 
remanded the claim to the RO for further development.  
Following completion of the Board's requested action, the RO 
continued the denial of the veteran's claim (as reflected in 
the August 2000 supplemental SOC (SSOC)).

In the December 2000 rating decision, the RO denied the 
veteran's claims for service connection for multiple-joint 
arthritis and for hypertension, each as secondary to the 
veteran's service-connected duodenal ulcer disease.  In 
addition, the RO denied the veteran's claim for a TDIU.  The 
veteran filed an NOD in January 2001.  

In an April 2001 decision, the Board again denied the 
veteran's claim for a rating greater than 20 percent for 
duodenal ulcer disease.

The veteran again appealed to Board's decision to the Court.  
In December 2002, counsel for VA's Secretary and the veteran 
filed a joint motion with the Court to vacate and remand the 
April 2001 Board decision.  By Order later in December 2002, 
the Court granted the motion, vacating the April 2001 
decision and remanding the matter to the Board for further 
proceedings consistent with the joint motion.

In July 2003, the Board remanded the veteran's claim for a 
rating greater than 20 percent for duodenal ulcer disease to 
the RO for further development.

In February 2004, the RO issued to the veteran an SOC on the 
denial of his claims for secondary service connection for 
multi-joint arthritis and for hypertension, as well as the 
claim for a TDIU.  Later in February 2004, the veteran filed 
a substantive appeal (via a VA Form 9).

Following completion of the Board's requested action on the 
claim for a rating greater than 20 percent for duodenal ulcer 
disease, the RO continued the denial of the veteran's claim 
(as reflected in the February 2004 SSOC).

In May 2004, the Board remanded the veteran's claims on 
appeal to the RO for additional development.  Following 
completion of the Board's requested action in May 2004, the 
RO continued the denial of the veteran's claims (as reflected 
in the October 2004 and January 2006 SSOCs).

As a final preliminary matter, the Board notes that, in the 
May 2004 remand, the Board characterized the claim for 
secondary service connection for hypertension as a de novo 
claim for service connection (as the RO did in the December 
2000 rating action on appeal).  However, upon closer review 
of the claims file, and consideration of the prior, final 
denial on this issue (unappealed rating action of June 1972 
and addressed further, below), the Board recharacterized this 
claim as a petition to reopen, as on the title page, and as 
addressed by the RO in the October 2004 and January 2006 
SSOCs.

The Board's decision on the claim for an increased rating for 
duodenal ulcer disease is set forth below.  The remaining 
claims on appeal are addressed in the remand following the 
order; these matters are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The veteran's duodenal ulcer is productive of no more 
than continuous moderate manifestations; there is no medical 
evidence of moderately severe symptoms such as weight loss 
and anemia or recurrent incapacitating episodes averaging 10 
days or more in duration and occurring at least four times a 
year or more severe symptomatology.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
duodenal ulcer disease have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.7, 4.87, 4.114, Diagnostic Code 7305 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the matter on appeal has been accomplished.

In an April 2001 post-rating letter, the veteran and 
representative were advised that medical evidence must be 
submitted to support claims for VA benefits and that the best 
evidence would be statements from physicians who had treated 
the veteran.  In an August 2003 letter, the RO notified the 
appellant and his representative of the need for evidence 
showing that his disability had increased in severity.  
Additional VCAA notice letters were provided in May 2004 and 
March 2005.  After the letters, the appellant and his 
representative were afforded opportunities to respond.  
Hence, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support his claim, and he has been afforded ample opportunity 
to submit such information and evidence.

The Board also finds that RO letters sent to the appellant in 
August 2003, May 2004 and March 2005 satisfy the statutory 
and regulatory requirement that VA notify a claimant of what 
evidence, if any, will be obtained by the claimant, and what 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
In those letters, the RO notified the appellant that VA is 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO identified recently-acquired evidence that 
had been added to the record and asked the appellant to 
identify and provide the necessary releases for any medical 
providers from whom he wished VA to obtain evidence for 
consideration.  Also, the March 2005 letter stated "If you 
have any other evidence in your possession that pertains to 
your claim, please send it to us." 
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all four 
content of notice requirements have been met in the instant 
appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant after the rating action on appeal.  
In this appeal, such makes sense, inasmuch as the June 1995 
rating decision on appeal was issued so many years prior to 
enactment of the VCAA.  Moreover, the Board finds that the 
lack of full pre-adjudication notice in this appeal has not, 
in any way, prejudiced the appellant.  The Board notes that 
the Court has held that an error in the adjudicative process 
is not prejudicial unless it "affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and re-
adjudicated after notice was provided.  As indicated above, 
the appellant has been afforded opportunities to present 
information and/or evidence in support of his claim.  
Following the issuance of the March 2005 letter (which 
completed VA's notice requirements and corrected any 
deficiencies in the prior notice letter) the veteran was 
afforded yet another opportunity to present information 
and/or evidence pertinent to the appeal before readjudicating 
the claims (as reflected in the January 2006 SSOC).

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA's notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

More recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the Court indicated that in rating cases, a 
claimant must be informed of the rating formula for all 
possible schedule ratings for the applicable rating code.  
This was accomplished in the SOC and SSOCs, which is 
sufficient under Dingess/Hartman.  The appellant was provided 
notice of the rating criteria under the initial rating 
schedule (see the August 1995 SOC).  In Dingess/Hartman, the 
Court also stated that VA notice must include information 
regarding veteran's status and the effective date that may be 
assigned.  While the RO has not explicitly provided such 
notice in this case, such omission is harmless on these 
facts; here, veteran's status is not at issue, and the claims 
for increase (for already service-connected disability) did 
not arise out of a claim for service connection; the Board is 
denying the claim for increase (hence, no effective date is 
being assigned); and there is no indication whatsoever that 
the veteran is challenging any effective date already 
assigned (the claim on appeal is limited to a claim for an 
increased rating).

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim herein 
decided.  The RO has obtained the appellant's service medical 
records, post-discharge VA medical treatment records, and 
treatment records from those medical providers that the 
appellant identified as having relevant records.  The 
appellant was a number of VA medical examinations, in 
pertinent part, to resolve the degree of disability.  Reports 
of those examinations, along with the transcript of the 
appellant's RO hearing, has been associated with the claims 
file.  Significantly, neither the appellant nor his attorney 
has identified, and the record does not otherwise indicate, 
any existing, pertinent evidence in addition to that 
identified above, that needs to be obtained.  The Board also 
finds that the record presents no basis to further develop 
the record to create any additional evidence for 
consideration in connection with the claim

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for a higher rating 
for duodenal ulcer disease.

II.  Factual Background

In a January 1961 decision, the RO granted service connection 
and assigned a 10 percent rating for duodenal ulcer, in part 
on the basis of a November 1960 VA examination which revealed 
a deformity in the duodenal bulb consistent with residuals 
from a previous ulcer (as noted on a gastrointestinal study) 
and a diagnosis of chronic duodenal ulcer.  In a November 
1991 decision, the RO granted a 20 percent rating for 
duodenal ulcer.

VA medical records from 1991 to August 1993 show the 
veteran's weight ranged from 178.8 pounds to 187.8 pounds.  A 
February 1992 esophagogastroduodenoscopy (EGD) revealed small 
duodenal ulcers.  An October 1992 examination revealed that 
the veteran was well developed and nourished and that an 
upper gastrointestinal (GI) study was normal.  A May 1993 EGD 
revealed a normal duodenal bulb and mucosa, a small channel 
erosion without significant depth or bleeding, normal gastric 
mucosa, a small hiatal hernia, and normal esophagus.

VA outpatient records show that in January 1994 the veteran 
complained of episodes of epigastric and abdominal pain 
associated with loose bowel movements.  His weight was 187.4 
pounds.  The impressions were continued pain with a history 
of refractory peptic ulcer disease and diarrhea (questionable 
irritable bowel syndrome or steatorrhea with doubts that it 
was peptic-related).  In May 1994, an upper endoscopy study 
revealed a hiatal hernia and a normal stomach, pylorus, 
duodenal bulb, and duodenum (second part).  It was further 
noted from the study that there were no ulcers, erosions, or 
clear evidence of gastritis.

On a May 1994 VA examination, the veteran reported a history 
of persistent trouble with his ulcer disease since 1953, 
which he said required multiple medications and antacids.  He 
reported that he often felt nauseated, but seldom vomited, 
and that his problem was aggravated by greasy or fatty foods.  
He complained of constant discomfort, which was much worse 
than the previous year or two, and reported he was on the 
borderline of needing surgery.  He stated he was told by his 
private doctors that his problem was marked hyperacidity.  On 
examination, there was no tenderness, organomegaly, muscle 
spasm, guarding, masses, or distention of the abdomen.  He 
reported his pain was located in the periumbilical area.  His 
current weight was 185 pounds, which was the same as his 
maximum weight in the past year.  He denied any knowledge of 
anemia and stated that there was occasional blood in his 
stools (but he also said he had hemorrhoids).  There was no 
hematemesis.  The veteran asserted that his discomfort was of 
a constant nature without episodic occurrence.  Laboratory 
studies were within normal limits, showing no anemia.  An 
upper GI X-ray study was normal.  The diagnosis was a history 
of gastric ulcer.

A December 1994 VA outpatient record indicates the veteran 
was seen for a history of recurrent ulcer.  He complained of 
intermittent episodes of reflux symptoms while lying down, 
especially at night, and epigastric pain usually several 
hours following a meal.  He denied nausea and vomiting, 
hematemesis, and melena.  He reported no new complaints.  His 
weight was 186.3 pounds.  In the impression, the veteran was 
noted to be doing well without a change in symptoms.

In a December 1994 statement, R. H., M.D., the veteran's 
private doctor, noted he had treated the veteran for many 
years for various listed conditions to include chronic peptic 
ulcer disease which the VA was also treating.

In February 1995, the RO received the veteran's claim for an 
increased rating for duodenal ulcer.  

VA outpatient mobile clinic records dated in February, April, 
and June 1995 reveal the veteran was evaluated for his ulcer 
disease.  His condition was fairly stable, although problems 
with one medication necessitated a change in his regimen.  
His weight ranged from 180 pounds to 184 pounds.

In a June 1995 decision, the RO denied an increase in excess 
of a 20 percent rating for a duodenal ulcer.

An October 1995 VA outpatient mobile clinic record reveals 
the veteran was evaluated for his ulcer disease.  He reported 
continued "acid spells" off and on and stated his medication 
(Zantac) helped a lot.  His weight was 184.5 pounds.

In a December 1995 note, Dr. R. H. stated the veteran had 
chronic peptic ulcer disease and was unable to take non- 
steroidal anti-inflammatory drugs (NSAIDS) for another 
medical problem (osteoarthritis).

A February 1996 VA outpatient mobile clinic record reveals 
the veteran was evaluated for his ulcer disease.  He reported 
his medication (Zantac) helped him but that he still had 
episodes of acid reflux.

During an April 1996 hearing before RO personnel, the veteran 
testified that he had taken medication for his ulcer 
condition continuously since service; that his ulcer flared 
up at times, lasting from one to six or seven days before he 
was able to control it with medication; that he had not had 
much trouble with his weight except for a little fluctuation; 
that he closely monitored his diet and ate four to five meals 
a day, with snacks in between, in order to ease burning 
episodes and a feeling of stomach swelling; that he took 
antacids which somewhat alleviated his symptoms; and that he 
was seen by the VA mobile clinic every 90 days.  His wife 
testified that she carefully monitored the veteran's diet.

VA outpatient mobile clinic records dated in June 1996, 
August 1996, October 1996, and April 1997 reveal the veteran 
was evaluated for his ulcer disease.  In June 1996, he 
reported an upset stomach and nausea.  In October 1996, it 
was noted his ulcer symptoms were well-controlled with 
medication (Zantac and Mylanta).  In April 1997, he reported 
diarrhea in the morning, and he felt this was a side effect 
of Pepcid (he said he was recently switched from Zantac to 
Pepcid).

On a June 1997 private examination conducted by D. F., M.D., 
the veteran reported stomach pain, nausea, and heartburn.  A 
physical examination revealed his abdomen was soft and 
nontender and without evidence of hepatosplenomegaly.  His 
weight was 187 pounds.  The impression was history of gastric 
ulcer.

VA outpatient mobile clinic records dated in July and October 
1997 reveal the veteran was evaluated for his ulcer disease.  
He reported he had no relief of gastroesophageal reflux 
disease (GERD) on Pepcid.  The veteran's medication was 
changed from Pepcid.

In an October 1997 letter, the VA's vocational rehabilitation 
and counseling office notified the veteran that he was not 
entitled to vocational rehabilitation on the basis that it 
was not medically feasible for him to begin a training 
program (it was noted that his medication disabled him from 
concentrating and conducting normal activity required for 
school work and that he had difficulty sitting for prolonged 
periods as required by many training programs).

Medical records from Pamlico Medical Center from December 
1995 to December 1997 indicate the veteran was treated 
periodically for various ailments and his weight ranged from 
185 pounds to 189 pounds.

A January 1998 VA outpatient mobile clinic record reveals the 
veteran was evaluated for his ulcer disease.  He reported he 
had better control of GERD on Prilosec.  The assessment was 
GERD.

In February 1998, the RO received letters from two friends of 
the veteran, indicating that they observed the veteran with 
stomach pain from as early as 1981.

On a February 1998 VA gastrointestinal examination, the 
veteran reported he experienced bloating, easy fullness, some 
heartburn, and some tender feelings up in the abdomen.  He 
stated that he had not vomited and did not ordinarily have 
diarrhea but that every two weeks he would have a day or two 
of fast stools without any other illness.  He stated his 
weight was stable and there was no known blood loss.  On 
examination, he was comfortable, although he said he had much 
gas and felt uncomfortable and tender.  On deep pressure over 
the abdomen, including rebound, there was no tenderness.  No 
organs or masses were felt and bowel sounds were normal.  The 
examination of the abdomen was normal.  The diagnosis was old 
duodenal ulcer and history of residual scars with symptomatic 
acid reflux, mild.  The examiner stated it was apparent there 
was no worsening or progression of the veteran's disorder in 
recent years.  He noted the veteran's report of avoiding 
NSAIDs so as to avoid further stomach upset.  The examiner 
further noted that the veteran's symptoms that day were more 
that of some acid reflux rather than symptoms of persistent 
ulcer disease.  He stated the veteran reported that an 
endoscopy had shown he had "scarred, old ulcers" and that the 
examiner judged this to be deformed or scarred duodenum.

Other VA examinations in February 1998 reported that the 
veteran was 71 inches tall and weighed 184 pounds and that he 
took Tylenol for arthritis because NSAID-type medications 
would further damage or upset his stomach.

A July 1998 VA outpatient mobile clinic record reveals the 
veteran was evaluated for his ulcer disease.  It was noted 
that Prilosec was the only medication that controlled his 
GERD, his hyperacidity/hypersecretory condition.

On a September 1998 fee basis VA examination, the veteran 
complained of many ailments to include duodenal ulcer.  He 
reported that the ulcer condition was usually stable, as it 
was at present, but that occasionally his stomach pain became 
unbearable.  He stated he had to eat and participate in 
physical activity very carefully or else his problems 
worsened.  He stated he presently took Prevacid daily for 
relief of ulcer problems.  He also claimed he experienced 
reflux and diarrhea on occasion.  On examination, he appeared 
well-developed and well-nourished.  He did not show signs of 
general debility or dehydration.  His weight was 186 pounds 
and he reportedly was 5' 8" tall.  His abdomen was normal.  A 
review of medical records revealed that laboratory studies 
were essentially normal, showing no anemia.  The pertinent 
diagnosis was duodenal ulcer, stable at present.

VA outpatient mobile clinic records dated in October 1998, 
January 1999, July 1999, and October 1999 reveal the veteran 
was evaluated for his ulcer disease.  It was noted that GERD 
continued to be a problem but that it was under fair control 
with Prevacid and Maalox/Mylanta.  His weight was 182 pounds 
in October 1998.

A December 1999 VA outpatient record indicates the veteran 
was seen with a history of stomach problems but no acute 
problems on that day.  His weight was 191 pounds.

As noted, a May 1999 Court order vacated the February 1997 
Board decision which denied an increased rating for duodenal 
ulcer.  The Court order specifically directed that an effort 
be made to obtain Duke hospital records (a brief to the Court 
by the veteran's attorney had alleged that relevant records 
from Duke hospital existed, and the VA Secretary agreed that 
a remand was required to obtain such records as part of the 
duty to assist).  In a November 1999 letter to the Board, the 
veteran's attorney said he was still trying to obtain the 
Duke medical records, and in a December 1999 telephone call 
the veteran's attorney said he had just received the Duke 
medical records but was preparing additional argument. In 
January 2000, the veteran's attorney submitted additional 
written argument to the Board, but did not submit any Duke 
medical records.  A February 2000 Board remand requested, in 
part, that the RO seek to obtain the Duke medical records.  
In a March 2000 letter to the veteran and his attorney, the 
RO asked that a release form for the Duke medical records be 
submitted (identifying the records and giving permission to 
the RO to obtain them) or that the records be directly submit 
to the RO.  The only response is a letter from the veteran's 
attorney, later in March 2000, together with medical records 
from Duke Hospital; however, the submitted Duke medical 
records are from March 1944 (when the veteran was 10 years 
old, well before his military service) and show treatment for 
non-GI health problems.

Private medical records dated in April 2000 reveal the 
veteran underwent four vessel coronary artery bypass 
grafting.  Prior to the surgery, the veteran's weight was 196 
pounds, he was reported to be 5'10" tall, and his abdomen was 
soft, nontender, and nondistended with normal active bowel 
sounds.  The discharge summary notes the veteran lost a few 
pounds during the admission.  The veteran was briefly 
hospitalized in mid-May 2000 for treatment of an irregular 
heartbeat; the records of this admission do not refer to 
active ulcer problems.

On a June 2000 fee basis VA gastrointestinal examination, the 
veteran reported a history of occasional vomiting related to 
stomach problems, hematemesis and melena over the years, and 
frequent nausea.  He stated diarrhea and constipation were 
not factors.  He denied a history of circulatory disturbances 
after meals such as hypoglycemic reaction.  The doctor noted 
a recent 20 pound weight loss since April 2000 associated 
with heart surgery.  The veteran denied having any stomach 
surgery.  On examination, it was noted there was history of a 
duodenal ulcer, a 20 pound weight loss since mid-April of 
that year, no signs of anemia, and some tenderness in the 
epigastrium.  The abdomen was flat, and there were normal 
bowel sounds.  The liver, spleen, and kidney were not felt.  
Laboratory studies revealed a normal blood cell count (i.e., 
showed no anemia).  An upper GI X-ray study revealed a prior 
coronary bypass, hiatal hernia, and deformed duodenal bulb 
consistent with chronic peptic disease.  The study also 
showed no reflux, normal gastric mucosa, and no acute 
ulceration.  The diagnoses were duodenal ulcer with deformed 
duodenal bulb and hiatal hernia.

In September 2000 statements, the veteran and his attorney 
argued that, in its August 2000 supplemental statement of the 
case, the RO distorted the facts while summarizing medical 
records.  It was contended that the veteran's digestive tract 
had never been normal in any of the VA medical reports and 
that he had never been without ulcer and digestive problems 
in spite of medication and treatment.  It was also argued 
that the conclusion in the records that he had no findings or 
diagnosis of active ulcer disease was "preposterous," and it 
was claimed it was a fabrication of the facts to state that 
his ulcer condition was "controlled."

Outpatient treatment records from April 2002 report the 
veteran's weight as 193.5 pounds and his weight was reported 
as 196 pounds in March 2004.  In September 2004, his weight 
was reported as 190 pounds.  In January 19, 2005, the veteran 
was seen for complaints of burning epigastric pain, and his 
weight was 183 pounds.  He reported having to take quite a 
bit of Maalox plus Prilosec 20 mg twice a day to get 
reasonable relief.  He denied vomiting and bleeding.  
Prilosec was increased to 40mg.  In October 3, 2005 his 
weight was noted as 178 lbs.  He reported rare episodes of 
gastroesophageal reflux, "which are breakthrough on 
medication" and relieved by antacids.  He reported no GI 
bleeding.  Notwithstanding his weight had returned to 178 
pounds at that time, he was still counseled on exercise, the 
importance of weight control and diet for the control of his 
blood pressure. 

The veteran was afforded a VA (QTC) examination in November 
2005.  He reported that his stomach condition affected body 
weight "with a decrease from 196 to 178 pounds within the 
last month".  (Emphasis added).  According to the veteran, 
treatment was undertaken (consisting of supplements) to 
correct the weight loss.  He also reported nausea and 
vomiting twice a month, which is usually brought on by excess 
reflux and diarrhea. In addition; he complained of stomach 
pain.  This pain occurs frequently and is described as a 
sharp burning sensation below the breastbone.  Treatment 
includes some ulcer treatment with partial relief in his 
discomfort.  He reported vomiting blood in the past and that 
he suffered from anemia.  Blood tests failed to support the 
veteran's claim of anemia.  Blood count was completely within 
normal limits.  The examiner also commented that the veteran 
did not suffer from malnutrition as a result of his GI 
condition.  On the supplemental report submitted in January 
2006, the examiner again noted the veteran's reported weight 
loss from 196 to 178 lbs. within the previous month.  In 
addition, the veteran had reported nausea and vomiting twice 
monthly, secondary to reflux.  The examiner concluded that 
there is no reported hematemesis or melena, and/or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four times per year.

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  However, 
where the question involves one for an increased rating, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under 38 C.F.R. § 4.114, Code 7305 (for rating duodenal 
ulcer), a rating of 10 percent requires evidence of a mild 
ulcer with recurring symptoms once or twice a year.  To merit 
a 20 percent evaluation, there must be medical evidence of 
recurring episodes of severe symptoms two or three times a 
year averaging ten days in duration; or recurring episodes 
with moderate manifestations.  To warrant a 40 percent 
disability evaluation, the evidence must demonstrate 
moderately severe symptoms of impairment manifested by weight 
loss and anemia; or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times per year.  For a 60 percent evaluation to be assigned, 
the evidence must show severe ulcer, only partially relieved 
by standard therapy, periodic vomiting, recurrent hematemesis 
or melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  38 C.F.R. § 
4.114, Code 7305.

VA and private medical reports reflect that the veteran was 
regularly seen with complaints of episodes of epigastric and 
abdominal pain for which he took medications and antacids.  
VA evaluation of his ulcer disease in 1995 and 1996 showed 
that despite episodes of acid reflux his ulcer condition was 
fairly stable and well-controlled with medication.  In 1997, 
his GERD continued to cause him problems, but there was no 
evidence of an active duodenal ulcer.  On a VA examination in 
February 1998, the diagnosis was old duodenal ulcer, and the 
examiner remarked that the veteran's symptoms were not that 
of persistent ulcer disease but rather that of acid reflux.  
On an examination for VA rating purposes in September 1998, 
the diagnosis was a stable duodenal ulcer condition.  VA 
outpatient records dated in 1998 and 1999 show continued 
treatment for GERD but no treatment for an active ulcer 
condition.  On an examination for VA rating purposes in June 
2000, the diagnosis was duodenal ulcer (a GI X-ray study 
revealed a deformed duodenal bulb consistent with chronic 
peptic disease but no acute ulceration).  Further, the 
examiner noted a 20 pound weight loss in a two month period, 
but he attributed the veteran's weight loss to heart surgery 
in April 2000; moreover, the Board observes that the 
veteran's weight was not recorded at that time.  

Likewise, the veteran's November 2005 QTC examination did not 
reveal that the veteran's duodenal ulcer has been productive 
of greater than continuous moderate manifestations; the 
evidence does not demonstrate moderately severe symptoms 
manifested by weight loss and anemia or recurrent 
incapacitating episodes averaging 10 days or more in duration 
and occurring at least four times a year or more severe 
symptomatology.  Furthermore, despite the veteran's claim of 
a weight "decrease from 196 to 178 pounds within the last 
month", outpatient treatment records unmistakably refute 
that allegation.  The records demonstrate a gradual weight 
loss over a period of over 18 months, which still prompted 
counseling on the importance of weight control for the 
control of blood pressure despite that he was already at 178 
pounds, a body weight that he had previously attained over 
the years.  Clinical records demonstrate little, if any, 
support for weight loss associated with service connected 
duodenal ulcer disease.  Moreover, the examiner specifically 
commented that the veteran did not suffer from malnutrition.  
Blood tests failed to support the claim of anemia, and the 
examiner also specifically denied hematemesis or melena 
and/or recurrent incapacitating episodes averaging 10 days or 
more in duration at least four times per year.  

A review of the records shows that the veteran does not meet 
or approximate the requirements for a rating in excess of 20 
percent rating for a duodenal ulcer under Diagnostic Code 
7305.  Overall, the medical evidence, including endoscopy 
evaluations, shows that the veteran has had very few active 
duodenal ulcers in recent years.  With reference to the 
criteria for the next higher rating of 40 percent, there is 
no evidence of impairment of health manifested by anemia or 
weight loss due to ulcer disease, nor is there evidence of 
recurrent incapacitating episodes lasting 10 days or more at 
least four times a year.  The veteran has had 
gastrointestinal symptoms that have been shown to be related 
to GERD and a hiatal hernia; however, service connection is 
not in effect for these conditions.  Without medical evidence 
of moderately severe or severe duodenal ulcer symptoms as 
required for a 40 percent or greater rating, an increased 
rating is not warranted.  The Board concludes that the 
veteran's duodenal ulcer is properly rated as 20 percent 
disabling under Code 7305.

Based on the foregoing, the claim for a higher rating for 
duodenal ulcer disease must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).




ORDER

A rating in excess of 20 percent for duodenal ulcer disease 
is denied.


REMAND

Unfortunately, the claims file reflects that another remand 
of the remaining claims on appeal necessary, even though such 
will, regrettably, further delay a final decision on these 
claims.

Initially, the Board finds that, in light of the duties to 
notify imposed by the VCAA, further notification action 
pertinent to the claims is warranted.  

Specifically as regards the claim for secondary service 
connection for hypertension, as noted in the prior remand, 
the RO previously denied the claim in June 1972; the veteran 
did not appeal that determination.  As such, the legal 
authority governing finality and reopening of previously 
denied claims for consideration on the merits are pertinent 
to this petition to reopen the claim for secondary service 
connection.

However, review of the December 2000 rating decision at 
issue, as well as the February 2004 SOC and SSOCs of October 
2004 and January 2006, reveals no reference to the June 1972 
rating decision.  In addition, the VCAA notice letter issued 
in March 2005 does not remedy the defect.  The impact of this 
error is magnified in light of the decision in Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006), which 
held that the legislative intent of 38 U.S.C.A. § 5103 (West 
2002) is to provide claimants a meaningful opportunity to 
participate in the adjudication of claims.  Hence, the Court 
held that in a claim to reopen it is vital to explain with 
particularity what specific evidence would constitute new and 
material evidence in the context of the prior final rating 
decision.  

Here, while the veteran was provided notice of the need to 
submit new and material evidence, and while he was provided  
notice of the appropriate legal definition of new and 
material evidence, a generic notice of this type is not 
sufficient under Kent.  Rather, the record must show that the 
appellant was provided pertinent notice under 38 U.S.C.A. § 
5103 which describes, "what evidence is necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial."  Kent, slip op. at 10 (emphasis added).  In 
this case, there is no evidence that the RO considered the 
bases for the denial in the prior June 1972 decision and then 
provided the veteran a specifically tailored notice 
explaining what is needed to reopen the claim in light of the 
prior deficiency(ies) in the claim.  

Hence, due process of law requires a remand of the petition 
to reopen for full compliance with the VCAA's notice 
requirements.  The Board emphasizes that action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  Further, to ensure 
that all due process requirements are met with respect to the 
remaining claims on appeal-the claim for secondary service 
connection for multiple joint arthritis and the claim for a 
TDIU-the RO should also issue notice compliant with other 
recent Court decisions, to include Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as regards the five 
elements of a claim for service connection.  

The RO's notice letter(s) to the veteran should explain that 
he has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103 (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005)) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period).  The RO's letter should 
also invite the veteran to submit all pertinent evidence in 
his possession (of which he was not previously notified).  

The Board also finds that specific further development of the 
claim for secondary service connection for multiple joint 
arthritis is warranted.  In this regard, the Board points out 
that, under 38 C.F.R. § 3.310(a), service connection may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  See also 
Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  That 
regulation has been interpreted to permit service connection 
for the degree of disability resulting from aggravation to a 
nonservice-connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Here, the medical evidence pertinent to this claim that was 
obtained pursuant to the May 2005 remand is confusing.  The 
November 2005 VA (QTC) examination report concluded that the 
veteran's multiple joint arthritis was aggravated by the 
veteran's service connected duodenal ulcer disease because 
the veteran was unable to take medications including NSAIDs 
secondary to his duodenal ulcer.  However, the January 2006 
supplemental report indicates that the NSAIDs would be used 
to relieve arthritis symptomatology and does not address 
whether alternate medication would be available with the same 
beneficial effect as NSAIDs.  The Board emphasizes that to 
establish service connection on the basis of aggravation the 
underlying condition, as contrasted with symptoms, must have 
worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  As the medical evidence does not adequately address 
whether the veteran's underlying arthritis has been 
permanently worsened as a result of the veteran's duodenal 
ulcer disease, the Board finds that further medical 
examination and opinion in connection with this claim is 
warranted.  See 38 U.S.C.A. § 5103A.  

The appellant is hereby advised that failure to report to any 
scheduled examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2005).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant or the death of an immediate 
family member.  If the appellant fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of 
examination sent to the appellant by the appropriate VA 
medical facility.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA has 
fully been complied with.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claims remaining on 
appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the veteran 
and his attorney VCAA-compliant 
corrective notice specific to the claims 
remaining on appeal-the petition to 
reopen the claim for secondary service 
connection for hypertension, the claim 
for secondary service connection for 
multiple joint arthritis, and the claim 
for a TDIU.

The RO's letter(s) should include 
specific notice as to the type of 
evidence needed to substantiate each 
claim.  As regards the claim to reopen, 
the letter should explain what is needed 
to reopen the claim (in terms that 
specify the basis(es) for the prior 
denial), s well as what is needed to 
substantiate the underlying claim for 
service connection on the merits, 
pursuant to the Kent decision (cited to 
above).  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter(s) should 
include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any medical records pertaining to 
the matter on appeal that are not 
currently of record.  The letter should 
also include a summary of the evidence 
currently of record that is pertinent to 
each claim.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
also ensure that its letter(s) meet(s) 
the requirements of the recent decision 
in Dingess/Hartman, cited to above, as 
regards notice pertinent to the five 
elements of a claim for service 
connection, as appropriate.

The RO's letter must also clearly explain 
to the veteran that he has a full one-
year period for response (although VA may 
adjudicate the claim within the one-year 
period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

3.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
orthopedic examination, by a physician, 
at an appropriate VA medical facility.

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies and/or consultation(s) should be 
accomplished (with all findings made 
available to the examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The physician should specific indicate 
whether the veteran has current arthritis 
affecting multiple joints; if so, the 
examiner should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that such disability (a) was 
caused, or (b) is aggravated (i.e. 
permanently worsened) by the veteran's 
service-connected duodenal ulcer disease, 
to include any medication prescribed to 
treat that condition.  If aggravation is 
found, the examiner should attempt to 
quantify the degree of additional 
disability resulting from the 
aggravation.  

In rendering the requested opinion, the 
physician should consider and discuss the 
December 1995 statement from Dr. N., the 
June 1997 statement from Dr. H., the 
January 1999 and November 2005 reports 
(together with January 2006 supplemental 
report) from QTC fee basis examiners.

If the veteran is unable to take NSAIDs 
or other medication as a result of his 
duodenal ulcer disease, the examiner 
should also identify 's comment is 
invited to list available alternative 
medication, if any.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file copies 
of any notice(s) of the date and time of 
the examination sent to the veteran by 
the pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been completed (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After undertaking any other 
notification and/or development action 
deemed warranted, the RO should 
readjudicate the claims remaining on 
appeal in light of all pertinent evidence 
and legal authority.

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


